[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this limited contested matter, the court was asked to decide only the questions of monetary orders. The parties were in agreement as to to the following:
          1. Custody of the minor children Leo and Andrew will be joint, with the physical residence of Leo in the plaintiff — father and that of Andrew in the defendant mother. Each parent shall enjoy reasonable visitation with the non-custodial child.
          2. The defendant wife is awarded all of plaintiff's right, title and interest in and to the family residence located at 42 Tame Buck Road in Wolcott, together with the furniture and furnishings.
          3. The defendant is awarded the Ford T Bird, the plaintiff the Ford van and the plaintiff is awarded any of his personal property and clothing presently at the family residence.
The court finds the marriage has broken down irretrievably and a judgment of dissolution may enter. CT Page 4702
In view of the physical possession of a minor child in each party and their confused and precarious financial conditions, the support guidelines are not properly applicable in this case. The requirements of Conn. Gen. Stat. 46b-81 have been considered in the formulation of the following orders.
1. The plaintiff is ordered to pay child support for Andrew in the amount of $50. per week.
2. The plaintiff is ordered to pay the personal property taxes due to the Town of Wolcott in the amount of $364.24.
3. The 1989 IRS refund check shall be split equally between the parties.
4. The plaintiff is ordered to hold the defendant harmless on the Fleet Finance and Harbor Finance balances and to pay thereon the sums of $68.68 and $132.50 per week or such monthly figure as represents the current payment schedule.
5. The defendant will cover the minor children with health insurance on her plan at work, and the parties will share equally unreimbursed and uncovered medical, dental and other health care expenses. The plaintiff will pay to defendant $10. per week toward the costs of said health insurance.
6. The plaintiff will pay to the defendant the sum of $50. per week as alimony.
7. All sums due and payable hereunder shall be secured by an immediate wage execution except for the payments in paragraphs 2 and 4 above.
ANTHONY V. DeMAYO, JUDGE